Exhibit 10.1




CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.


OTHER TRANSACTION AUTHORITY FOR PROTOTYPE AGREEMENT


BETWEEN


Inovio Pharmaceuticals, Inc. (Awardee) 660 W Germantown Pike Ste 110 Plymouth
Meeting, PA, 19462-1111
And
NATICK CONTRACTING DIVISION (Government)
110 Thomas Johnson Dr. Frederick, MD 21702


Effective Date: 22 June 2020 Agreement No.: [***]
Total Amount of the Agreement: $[***]










Awardee
 
Government
 
 
 
/s/ J. Joseph Kim
 
/s/ Lawrence Mize
Signature
 
Signature
 
 
 
J. Joseph Kim
 
Lawrence Mize
Printed Name
 
Printed Name
 
 
 
CEO
 
Agreement Officer
Title
 
Title
 
 
 
6/20/2020
 
6/20/2020
Date
 
Date





A


1 Appendices and schedules have been omitted pursuant to Item 601(a)(5) of
Regulation S-K and will be furnished on a supplemental basis to the Securities
and Exchange Commission upon request.



--------------------------------------------------------------------------------


        


This Other Transaction Authority for Prototype Agreement is entered into between
the United States of America, hereinafter called the “Government”, pursuant to
and under U.S. Federal law, and Inovio Pharmaceuticals, Inc. a small business,
non-traditional defense contractor, hereinafter called the “Awardee”. The United
States of America and Awardee are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”


WHEREAS, the Awardee is eligible for an Other Transaction Authority for
Prototype Agreement in accordance with 10 USC § 2371b(d)(1)(A) as amended by the
National Defense Authorization Act for Fiscal Year 2018 as they are
non-traditional defense contractor;


WHEREAS, in accordance with 10 U.S.C. 2371b, The Department of Defense currently
has authority to award “other transactions” (OTs) in certain circumstances for
prototype projects that are directly relevant to enhancing the mission
effectiveness of military personnel and the supporting platforms, systems,
components, or materials proposed to be acquired or developed by the Department
of Defense, or to improvement of platforms, systems, components, or materials in
use by the Armed Forces. To the maximum extent practicable, competitive
procedures shall be used when entering into agreements to carry out projects
under subsection (a);


WHEREAS, the parties are developing a prototype only for use with Inovio's
approved products and under Inovio’s regulatory filings, whereby such protoype
can generally be described as a proof of concept, model, reverse engineering to
address obsolescence, pilot, novel application of commercial technologies for
defense purposes, agile development activity, creation, design, development,
demonstration of technical or operational utility, or combinations of the
foregoing;


WHEREAS, this Agreement meets the criteria for a prototype project; NOW
THEREFORE, the Parties have agreed as follows:
ARTICLE 1. Scope.
This Other Transaction Authority for Prototypes Agreement (the “Agreement”) is
entered into between the Government and the Awardee on the Effective Date set
forth above. For the avoidance of doubt, this Agreement is entered into pursuant
to 10 U.S.C.
§ 2371b and is not a procurement contract governed by the Federal Acquisition
Regulation (FAR), a grant, or cooperative agreement. The FAR and the Defense
Federal Acquisition Regulation Supplement (DFARS) apply only as specifically
referenced herein. This Agreement is not intended to be, nor will it be
construed as, forming, by implication or otherwise, a partnership, a
corporation, or other business organization. This Agreement is not subject to
the Bayh-Dole Act, 35 U.S.C. §§ 200- 12.


B.The Parties agree that the sole purpose of this Agreement is for the
development of an FDA approved next generation electroporation device and array
for DNA Vaccine delivery of INO-4800 against COVID-19, with demonstrated
capability to be produced at a large scale, as well as full automation for
production of the device arrays, (hereinafter referred to as the "Prototype
Project"). The Awardee shall develop the Prototype as described in the Awardee’s
Statement of Work (SOW), which is incorporated herein and attached hereto as
Appendix A. For purposes of clarity, this Agreement does not contemplate
Government use of the Prototype while it is an investigational device. Any
subsequent Government purchase of the Prototype or the FDA-cleared device,
including a follow-on contracting action under 10 USC 2371b(f), shall specify
the terms of Government use, which shall be conducted






--------------------------------------------------------------------------------


        


under Inovio’s regulatory filings or under the terms of the FDA’s clearance and
consistent with the product labeling. No further use is permitted without
Inovio’s explicit prior written consent, whereby any such permitted use shall be
negotiated by the parties and subject to a future agreement.


C.The prototype will be deemed successful where the Awardee’s efforts meet the
key technical requirements and are sufficient to meet an FDA compliant final
report(s) that supports the completion of a human clinical trial(s). Follow on
production pursuant to 10 USC 2371b is anticipated to be [***], which the
Parties agree to negotiate such terms in good faith pursuant to a separate
agreement.


ARTICLE 2. Term and Termination.


A.    Term: The Term of this Agreement commences upon the Effective Date and
extends through final payment. This Agreement is anticipated to end [***],
subject to completion of the project(s). A transaction for a prototype project
is complete upon the written determination of the appropriate official for the
matter in question that efforts conducted under a Prototype OT: (1) met the key
technical goals of a project, or (2) accomplished a particularly favorable or
unexpected result that justifies the completion of the prototype.


B.    Termination for Convenience: The Government may terminate this Agreement
for any or no reason by providing at least thirty (30) calendar days’ prior
written notice to the Awardee. The Government and Awardee will negotiate in good
faith a reasonable and timely adjustment of all outstanding issues between the
Parties as a result of termination by the Government for convenience, consistent
with the terms of this Agreement.


C.    Termination for Cause: If the Awardee materially fails to comply with the
provisions of this Agreement, the Other Transaction Agreement Officer (OTAO),
after issuance of a cure notice and failure of the Awardee to cure the defect
within ten (10) business days or the time allowed by the OTAO after Awardee’s
receipt of the cure notice, whichever is longer, may take one or more of the
following actions as appropriate:


i.    temporarily withhold payments pending correction of the deficiency,
ii.
disallow all or part of the cost of the activity or action not in compliance,

iii.
wholly or partly suspend or terminate this Agreement,

iv.
withhold further funding,

v.    require Awardee to pay repurchase costs as defined in Article 2C1,
Repurchase Against vi. Contractors Account, or
vi.
take any other legally available remedies.





1.
Repurchase Against Contractors Account.

a.    When the Prototype is still required after termination, the AO shall
repurchase the same or a similar prototype against the Contractor’s account as
soon as practicable. The AO shall repurchase at as reasonable a price as
practicable, considering the quality and delivery requirements. The AO may
repurchase a quantity in excess of the undelivered quantity terminated for cause
when the excess quantity is needed, but excess cost may not be charged against
the






--------------------------------------------------------------------------------


        


Contractor for more than the undelivered quantity terminated for cause
(including variations in quantity). The AO will make a decision whether or not
to repurchase before issuing the termination notice.
If repurchase is made at a price over the price of the Prototype terminated, the
AO shall, after completion and final payment of the repurchase contract or
agreement, make written demand on the Contractor for the total amount of the
excess, giving consideration to any increases or decreases in other costs such
as transportation, discounts, etc. If the Contractor fails to make payment, the
AO shall follow the procedures in FAR subpart 32.6 for collecting contract debts
due the Government.


b.    If this Agreement is terminated for Cause, Awardee will grant the
Government a non- exclusive, paid up, license to the Awardee and subawardee
patents and documentation necessary for the purpose of developing the Prototype
solely for use with the INO-4800 product for COVID-19 and shall only be
conducted under Inovio’s regulatory filings and solely for the pandemic period
as applicable in the United States. No further use is permitted without Inovio’s
explicit prior written consent, whereby any such permitted use shall be
negotiated by the parties and subject to a future agreement. The Awardee shall
provide the Government or its designee with a non-exclusive, paid up, license to
any patent, copyright, technical data or regulatory information held by the
Awardee that relates to the technology to permit the Government to pursue
commercialization of the technology with a third party solely for use with the
INO-4800 product for COVID-19 and shall only be conducted under Inovio’s
regulatory filings and solely for the pandemic period as applicable in the
United States. No further use is permitted without Inovio’s explicit prior
written consent, whereby any such permitted use shall be negotiated by the
parties and subject to a future agreement, on terms to be agreed between the
Parties and subject to rights granted or held by third parties. The terms of
this section and the obligations herein will be included in any exclusive
license given by the Awardee to a third party for any intellectual property
covered by this Agreement, on terms to be agreed between Awardee and such third
party. This clause will survive the acquisition or merger of the Awardee by or
with a third party.


Notwithstanding this Article 2.C, the Government's rights and Awardee's
obligations under this paragraph will cease to exist if the Government
terminates this Agreement for any reason other than for Awardee's failure to
materially comply with the terms of this Agreement.


D.    Survival: In the event of Termination, all rights, obligations, and duties
hereunder, which by their nature or by their express terms extend beyond the
expiration or termination of this Agreement, including but not limited to
warranties, indemnifications, intellectual property (including rights to and
protection of Intellectual Property and Proprietary Information), and product
support obligations shall survive the expiration or termination of this
Agreement.


ARTICLE 3. Project Management.


A.Program Governance: The Awardee is responsible for the overall management of
the project development program and related program decisions. The Government
will have continuous involvement with the Awardee. The Awardee shall provide
access to project results in accordance with the Awardee’s Project Timeline
located in Appendix A.






--------------------------------------------------------------------------------


        




B.Project Managers: The Awardee and the Government will each designate a Project
Manager responsible for facilitating the communications, reporting, and meetings
between the Parties. Each Party will also designate an alternate to the Project
Manager, in case the primary Project Manager is unavailable. See Project
Manager/Alternate Project Manager point of contact information for each
respective party below:




Awardee Project Managers
Primary Project Manager:
Alternate Project Manager:
[***]
 
[***]
 
[***]
 



Government Project Managers (GPM)
Primary Project Manager:
Alternate Project Manager:
[***]
[***]
[***]
[***]
[***]
[***]



C.Key Personnel: The Awardee's organization shall be established with authority
to effectively develop the Prototype. This organization shall become effective
upon execution of this Agreement and its integrity shall be maintained until
completion or acceptance of the effort by the Government. The key personnel
listed in Appendix C are considered to be critical to the successful performance
of this Agreement. Prior to replacing these key personnel, the Awardee shall
provide written notification to the OTAO. The Awardee shall demonstrate that the
qualifications of the proposed substitute personnel are generally equivalent to
or better than the qualifications of the personnel being replaced.


D.Subaward Approval: Modifications to subawards and/or new subcontracts under
this Agreement after the Effective Date that could reasonably impact the
technical approach proposed and accepted by the Government require the approval
of the OTAO prior to being executed.


E.The OTAO has assigned an Agreements Officer’s Representative (AOR) for this
agreement. The Awardee will receive a copy of the written designation outlining
the roles and responsibilities of the AOR and specifying the extent of the AOR’s
authority to act on behalf of the OTAO. The AOR is not authorized to make any
commitments or changes that will affect price, quality, quantity, delivery, or
any other term or




--------------------------------------------------------------------------------

        








--------------------------------------------------------------------------------


        


condition of the contract.


ARTICLE 4. Agreement Administration.


In no event shall any understanding or agreement, modification, change order, or
other matter in deviation from the terms of this Agreement between the Awardee
and a person other than the OTAO be effective or binding upon the Government.
All such actions must be formalized by a proper contractual document executed by
the OTAO.




Government Representatives:
Other Transaction Agreements Officer [***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


Other Transaction Agreement Specialist [***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


Agreements Officer’s Representative [***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


Awardee Representatives:
[***]
[***]
[***]






--------------------------------------------------------------------------------


        


[***]
[***]


[***]
[***]
[***]
[***]
[***]


ARTICLE 5. Performance Objectives and Changes.


A.
Statement of Work (SOW): The SOW, Appendix A, describes the scope of activities
that will be undertaken by the Awardee to achieve the objective.



B.
Recommendations for Modifications: At any time during the term of this
Agreement, progress or results may indicate that a change in the SOW would be
beneficial to the project objectives. Recommendations for modifications,
including justifications to support any changes to the SOW, will be documented
in a letter and submitted by Awardee to the GPM with a copy to the OTAO. This
letter will detail the technical, chronological and financial impact, if any, of
the proposed modification to the project. Any resultant modification is subject
to the mutual agreement of the Parties. The Government is not obligated to pay
for additional or revised costs unless and until this Agreement is formally
revised by the OTAO and made part of this Agreement. Any modification to this
Agreement to account for recommended changes in the SOW or Payable Milestones
will be considered a supplemental agreement.



C.
Review of Recommendations: The OTAO will be responsible for the review and
verification of any recommendations to revise or otherwise modify the Agreement,
the SOW, the milestone payments, or other proposed changes to the terms and
conditions of this Agreement.



D.
Minor Modifications: The Government may make minor or administrative Agreement
modifications unilaterally (e.g., changes in the paying office or appropriation
data, changes to Awardee personnel proposed by Awardee, etc.).



E.
Amending the Agreement: The Government will be responsible for effecting all
modifications to this Agreement, with the concurrence of the Awardee for
modifications that are not minor or administrative. Administrative and material
matters under this Agreement will be referred to OTAO.







--------------------------------------------------------------------------------


        


F.
Modification Communications: No other communications, whether oral or in
writing, that purport to change this Agreement are valid.



G.
Government Property: If applicable, terms and conditions applicable to
Government Property shall be incorporated through Appendix D.



E. Disputes: For any disagreement, claim, or dispute arising under this
Agreement, the parties shall communicate with one another in good faith and in a
timely and cooperative manner. Whenever disputes, disagreements, or
misunderstandings arise, the parties shall attempt to resolve the issue by
discussion and mutual agreement as soon as practicable. Failing resolution by
mutual agreement, the aggrieved party shall request a resolution in writing from
the OTAO. The OTAO will review the matter and render a decision in writing
within sixty (60) calendar days. Thereafter, either party may pursue any right
or remedy provided by law in a court of competent jurisdiction as authorized by
28
U.S.C. 1491. Alternately, the parties may agree by mutual consent to explore and
establish and Alternate Disputes Resolution procedure to resolve this dispute.
The Awardee shall proceed diligently with performance under this agreement
pending resolution of the dispute.


ARTICLE 6. Inspection/Acceptance


A.Inspection: The Government has the right to inspect and test all work called
for by this Agreement, to the extent practicable at all places and times,
including the period of performance, and in any event before acceptance. The
Government may also inspect the premises of the Awardee or any subawardee
engaged in performance. The Government shall perform inspections and tests in a
manner that will not unduly delay the work. If the Government performs any
inspection or test on the premises of the Awardee or a subawardee, the Awardee
shall furnish and shall require subawardees to furnish, at no increase in price,
all reasonable facilities and assistance for the safe and convenient performance
of these duties. Except as otherwise provided in the Agreement, the Government
shall bear the expense of Government inspections or tests made at other than the
Awardee’s or subawardee’s premises.
B.The Government shall inspect/accept or reject the work as promptly as
practicable after completion/delivery, unless otherwise specified in the
Agreement. Government failure to inspect and accept or reject the work shall not
relieve the Awardee from responsibility, nor impose liability on the Government,
for nonconforming work. Work is nonconforming when it is defective in material
or workmanship or is otherwise not in conformity with Agreement requirements.
The Government has the right to reject nonconforming work. Inspection/Acceptance
of the Prototype performed should not exceed 90 days after completion






--------------------------------------------------------------------------------


        


ARTICLE 7. Financial Matters


A.This Agreement is an expenditure type Other Transaction Authority agreement.
The payments provided under this Agreement are intended to compensate the
Awardee on a cost basis for performance under this Agreement. The Awardee shall
provide its best efforts to complete a prototype project based on the estimated
cost. Payments are based on amounts generated from the Awardee’s financial or
cost records.


B.Payment. Payments are based on amounts generated from the Awardee’s financial
or cost records. The Awardee shall be reimbursed for each element identified in
the awarded cost proposal, executed and accomplished in accordance with the
performance schedule set forth in Appendix B. The schedule is predicated upon
the Government's fiscal year, which begins on October 1 of each year, and ends
on September 30 of the subsequent calendar year.


C.Obligation. Under no circumstances shall the Government's financial obligation
exceed the amount obligated in this Agreement or by amendment to the Agreement.
The amount of Government funds obligated by this Agreement and available for
payment is set forth in the supplemental PD2 version of the agreement, and any
subsequent modifications. The Government may incrementally fund this agreement.


D.The Government is not obligated to provide payment to the Awardee for amounts
in excess of the amount of obligated funds allotted by the Government.


E.The Government shall pay the Awardee, upon submission of proper invoices, the
costs stipulated in this Agreement for work delivered or rendered and accepted,
less any deductions provided in this Agreement. Unless otherwise specified,
payment shall be made upon acceptance of any portion of the work delivered or
rendered for which a price is separately stated in the Agreement. Payments will
be made within thirty
(30) calendar days of receipt of a request for payment.


F.Prior written approval by the OTAO, or the AOR, is required for all travel
directly and identifiably funded by the Government under this agreement. The
Awardee shall present to the OTAO or AOR, an itinerary for each planned trip,
showing the name of the traveler, purpose of the trip, origin/destination, dates
of travel, and estimated cost broken down by line item as far in advanced of the
proposed travel as possible, but no less than two weeks before travel is planned
to commence. In the event that emergency travel is required (e.g. in the event
of an outbreak) that would make two weeks’ notice impractical, travel requests
may be submitted to the Government for an expedited






--------------------------------------------------------------------------------


        


review. Emergency travel requests shall be labelled as such and shall include a
brief summary of the emergency situation and rationale for expedited review.


G.
WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS (MAY 2013)



1.    Definitions. As used in this clause--


Department of Defense Activity Address Code (DoDAAC) is a six position code that
uniquely identifies a unit, activity, or organization.


Document type means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).


Local processing office (LPO) is the office responsible for payment
certification when payment certification is done external to the entitlement
system.


2.    Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232- 7003, Electronic Submission of Payment Requests and Receiving Reports.
3.    WAWF access. To access WAWF, the Awardee shall (i) have a designated
electronic business point of contact in the System for Award Management at
https://www.acquisition.gov; and (ii) be registered to use WAWF at
https://wawf.eb.mil/ following the step-by-step procedures for self-registration
available at this website.


4.    WAWF training. The Awardee should follow the training instructions of the
WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through WAWF. Both can be accessed by selecting the
"Web Based Training" link on the WAWF home page at https://wawf.eb.mil/.


5.    WAWF methods of document submission. Document submissions may be via Web
entry, Electronic Data Interchange, or File Transfer Protocol.


6.    WAWF payment instructions. The Awardee must use the following information
when submitting payment requests and receiving reports in WAWF for this
Agreement:


i.    Document type. The Awardee shall use the following document type: Voucher






--------------------------------------------------------------------------------


        


ii.    Inspection/acceptance location. The Awardee shall select the following
inspection/acceptance location(s) in WAWF, as specified by the contracting
officer.


iii.    Document routing. The Awardee shall use the information in the Routing
Data Table below only to fill in applicable fields in WAWF when creating payment
requests and receiving reports in the system.


Routing Data Table


Field Name in WAWF
Data to be entered in WAWF
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





7.    Payment request and supporting documentation. The Awardee shall ensure a
payment request includes appropriate contract line item and subline item
descriptions of the work performed or supplies delivered, costs, fee (if
applicable), and all relevant back-up documentation in support of each payment
request.


8.    WAWF email notifications. The Awardee shall enter the email address
identified below in the "Send Additional Email Notifications" field of WAWF once
a document is submitted in the system.




[***]
[***]
[***]






[***]
[***]

[***]    [***]










[***]    [***]





9.
WAWF point of contact.





--------------------------------------------------------------------------------

        




The Awardee may obtain clarification regarding invoicing in WAWF from the
following contracting activity's WAWF point of contact.


For technical WAWF help, contact the WAWF helpdesk at 866-618-5988.
(End of Clause)






--------------------------------------------------------------------------------


        




H.Comptroller General Access to Records: To the extent that the total Government
payments under this Agreement exceed $5,000,000, the Comptroller General, at its
discretion, shall have access to and the right to examine records of any Party
to the Agreement or any entity that participates in the performance of this
Agreement that directly pertain to, and involve transactions relating to, the
Agreement for a period of three
(3) years after final payment is made. This requirement shall not apply with
respect to any Party to this Agreement or any entity that participates in the
performance of the Agreement, or any subordinate element of such Party or
entity, that has not entered into any other agreement (contract, grant,
cooperative agreement, or “other transaction”) that provides for audit access by
a government entity in the year prior to the date of this Agreement. This
paragraph only applies to any record that is created or maintained in the
ordinary course of business or pursuant to a provision of law. The terms of this
paragraph shall be included in all sub-agreements to the Agreement other than
sub-agreements with a component of the U.S. Government. The Comptroller General
may not examine records pursuant to a clause included in an agreement more than
three years after the final payment is made by the United States under the
agreement.






ARTICLE 8. Report and Data Requirements


A.
Weekly Teleconferences and Communication



Awardee shall conduct weekly teleconferences with the Government throughout the
performance of the Agreement to discuss tasks accomplished and direction for the
upcoming tasks. The Government anticipates reducing the teleconferences once
enrollment executes and again after completion of the trial. Awardee shall
provide agendas and read-ahead material as required two days prior to the
meetings and shall provide minutes of each meeting to the Government. Awardee
shall include key subcontractors as attendees at these teleconferences when
applicable. The Awardee shall provide meeting minutes within [***] after each
formal scheduled meeting/teleconference conducted with JPEO EB.


B.
Quarterly Progress Reports



The Awardee shall submit a Quarterly Progress report within [***] after the end
of each quarter of performance. The Quarterly Progress report shall contain the
technical progress made during the previous quarter and the updated resource
loaded Integrated Master Schedule (IMS) in Microsoft Project format. The
schedule update shall include the explanation for any changes in the schedule,
and drivers for the changes, as applicable. The report should also address any
concerns that would impact the performance, schedule, or cost planned for the
effort. The Awardee shall report risk matrix






--------------------------------------------------------------------------------


        


format to include risk mitigation strategies. Note: Any identified changes
require formal notification to the OTAO in accordance with the Agreement
provisions.


In addition, the Quarterly Progress Report shall contain regular status updates
of all Intellectual Property (IP) license(s) related to the effort to ensure
that all license(s) are in good standing as the project progresses. In the event
of any change in IP license(s) status or potentially imminent change in status,
the Awardee shall immediately contact the OTA and GPM in writing.


The Government will have [***] to respond to the report with any comments and
the Awardee will have [***] to revise the deliverable or respond to those
comments.


C.
Quarterly Financial Status Report



The Awardee shall submit a Quarterly Financial Status Report no later than [***]
after the end of each quarter of performance. The Government will have [***] to
respond to the report with any comments and the Awardee will have [***] to
revise the deliverable or respond to those comments. Reports will cover work
performed every three (3) months for the duration of the Period of Performance
(PoP).


In addition, the Quarterly Financial Status Report shall include quarterly
expenditure forecasts with both the quarterly planned accrual and the cumulative
total. Expenditure forecast submissions shall include analysis of the cost
drivers for Estimate to Complete changes, if any, from the previous projection.
The Awardee shall provide all submissions in Excel format, including all
formulas.


D.
Expenditure Forecasts



The Awardee shall submit the first expenditure forecast within thirty (30)
calendar days after receiving the project award. An updated forecast shall be
submitted within [***] of any project modifications that modify the PoP or the
cost of the prototype. Expenditure forecast submissions shall include analysis
of the cost drivers for Estimate to Complete changes, if any, from the previous
projection. The Awardee shall provide all submissions in Excel format, including
all formulas.


E.
Final report



A Final Report shall be prepared at the end of the effort by the Awardee. The
Final Report shall narrate a complete summary of the project execution and
associated results obtained. The narration will include outstanding problems and
their potential solutions, problems solved during the course of the agreement,
and the solutions to the solved problems. The Final Report shall demonstrate how
the prototype was developed and advanced.






--------------------------------------------------------------------------------


        




The Awardee shall submit a Draft Final Report by the [***] following the end of
the project. The Government shall provide comments to the Awardee by the [***]
following receipt of the Awardee’s Draft Final Report. The Awardee shall submit
the Final Report on the [***] after receipt.


F.
Ad Hoc Meetings



In addition to the monthly meetings and written quarterly program updates,
additional ad hoc meetings to address specific issues or to convey time-
sensitive updates or scientific data related to the program will be held.


G.
Patents - Reporting of Subject Inventions

For purposes of this paragraph, “Subject Invention” is defined as any invention,
discovery, or improvement of the Awardee, whether or not patentable, that are
conceived of or first actually reduced to practice in the performance of work
under this Agreement. The Awardee shall report any OTA Inventions in accordance
with the terms and conditions of this Other Transaction Agreement (OTA).


H. All documentation submitted to the government must have quality oversight
from an independent quality group not reporting to the executing management
group (for example; clinical trials group, data management group, etc)
8.
Miscellaneous Data Submissions



I.    If applicable, the Awardee must submit to the Government all Point Papers,
Briefings, Technical Performance Plans (TPP), Program Development Plans (PDP),
Regulatory Strategy, Technology Transfer Report and Gap Analysis, Formulation
Development, Feasibility and Optimization Reports, United States Army Medical
Research and Material Command Animal Care and Use Review Office (USAMRMC ACURO)
Approvals, Human Resources Operations Branch (HROB) Approvals, Technical
Presentations and Publications, and any formal technical reports that have been
prepared for eventual submission to FDA or other regulatory agencies. Examples
include the following reports related to: pharmaceutical development,
manufacturing development, manufacturing validation, completed batch records,
certificates of analysis, analytical development and validation, drug substance
and product stability, nonclinical testing, and clinical testing. Examples
include clinical performance and clinical quality documentation.


J.
Work Breakdown Structure

Three-level WBS with costs and schedule (top level is program, level two (2) is
phase, level three (3) are major tasks). For WBS level two (2), show breakdown
for labor, material, and other indirect costs.


WBS shall be updated annually or [***] after a Statement of Work modification.
Government review/approval is [***] after receipt of first submittal. Provide
changes to draft within [***] of such request. Provide final document within
[***]






--------------------------------------------------------------------------------


        


after approval of changes is received.


K.
Integrated Master Schedule

The Awardee shall provide within [***] after project award an IMS in Microsoft
Project format. Any updates to the IMS shall be included in the monthly progress
reports.


Submission shall be [***] after the end of each month of performance. The
Government will have [***] to respond to the report with any comments and the
performer will have [***] to revise the deliverable or respond to those
comments.


L.
Incident Report.



The Awardee shall report any incident to the Government that could result in
more than a one month delay in schedule from the most recent IMS critical path
delivered to the Government. Telephonically contact the GPM within one day of
incident. A written summary report shall be submitted within [***] of an
incident, to include, what happened, what was the impact, if there are any
available corrective actions and a time line for when the corrective actions
would be in place.


M.
Quality Agreement.



The Awardee shall submit a quality agreement within 90 days of award for
Government review. Upon acceptance the agreement is to be executed by both
parties. This document must flow down to all subawards.


ARTICLE 9. Most Favored Customer


A.For a period of six (6) years from the Effective Date, Awardee agrees that it
shall not offer, sell or otherwise provide the production model of the Prototype
to any entity at a price lower than that offered to the DoD. In the event that
Awardee sells the production model of the Prototype at a lower unit price than
that price sold to the DoD, Awardee shall immediately notify the OTAO in writing
of the lower price. For prior purchases, the Awardee shall reimburse the DoD,
the difference between the lower price sold to the other customer(s) and the
price sold to the DoD multiplied by the number of items sold. Such reimbursement
shall occur within [***] of the Awardee discovering that the lower price was
given to another customer. Notwithstanding the foregoing, the parties may agree
to apply the difference in price paid by the other customer(s) and DoD into
additional quantities required by the DoD.


B.If Awardee develops a like product (commercialized version or derivative of
the production model of the Prototype) with similar capability and intended
application, but at a lower unit price ("Like Product") regardless of quantity,
Awardee shall make the DoD aware of that similar product and the technical and
price differences between that product and






--------------------------------------------------------------------------------


        


the Prototype. Such notification shall be made to the OTAO in writing, of which
email is an acceptable form, within [***] of such offering. Awardee agrees that
no entity shall receive a lower price for any Like Product than the DoD for like
purchase quantities..


ARTICLE 10. Confidential Information


(i)
Definitions



(1)    “Disclosing Party” means the Government or the Awardee who discloses
Confidential Information as contemplated by the subsequent Paragraphs.
(2)    “Receiving Party” means Government or the Awardee who receives
Confidential Information disclosed by a Disclosing Party.


(3)    “Confidential Information” means information and materials of a
Disclosing Party which are designated as confidential or as a Trade Secret in
writing by such Disclosing Party, whether by letter or by use of an appropriate
stamp or legend, prior to or at the same time any such information or materials
are disclosed by such Disclosing Party to the Receiving Party. Notwithstanding
the foregoing, materials and other information which are orally, visually, or
electronically disclosed by a Disclosing Party, or are disclosed in writing
without an appropriate letter, stamp, or legend, shall constitute Confidential
Information or a Trade Secret (as defined below) if such Disclosing Party,
within thirty (30) calendar days after such disclosure, delivers to the
Receiving Party a written document or documents describing the material or
information and indicating that it is confidential or a Trade Secret, provided
that any disclosure of information by the Receiving Party prior to receipt of
such notice shall not constitute a breach by the Receiving Party of its
obligations under this Paragraph. “Confidential Information” includes any
information and materials considered a Trade Secret by the Awardee. “Trade
Secret” means all forms and types of financial, business, scientific, technical,
economic, or engineering or otherwise proprietary information, including, but
not limited to, patterns, plans, compilations, program devices, formulas,
designs, prototypes, methods, techniques, processes, procedures, programs, or
codes, whether tangible or intangible, and whether or how stored, compiled, or
memorialized physically, electronically, graphically, photographically, or in
writing if –


(a)The Disclosing Party thereof has taken reasonable measures to keep such
information secret; and


(b)The information derives independent economic value, actual or potential, from
not being generally known to, and not being readily ascertainable through proper
means by, the public.






--------------------------------------------------------------------------------


        




B.Exchange of Information: The Government shall not be obligated to transfer
Confidential Information independently developed by or on behalf of the
Government absent an express written agreement between the Parties involved in
the exchange providing the terms and conditions for such disclosure.


C.Authorized Disclosure: The Receiving Party agrees, to the extent permitted by
law, that Confidential Information shall remain the property of the Disclosing
Party (no one shall disclose unless they have the right to do so), and that,
unless otherwise agreed to by the Disclosing Party, Confidential Information
shall not be disclosed, divulged, or otherwise communicated by it to third
parties or used by it for any purposes other than in connection with specified
project efforts and the licenses granted in Article 11, Intellectual Property
Rights, and Article 12, Data Rights, provided that the duty to protect such
“Confidential Information” and “Trade Secrets” shall not extend to materials or
information that:


(a)Are received or become available without restriction to the Receiving Party
under a proper, separate agreement,


(b)Are not identified with a suitable notice or legend per Article 12 entitled
"Confidential Information" herein,


(c)Are lawfully in possession of the Receiving Party without such restriction to
the Receiving Party at the time of disclosure thereof as demonstrated by prior
written records,


(d)Are or later become part of the public domain through no fault of the
Receiving Party,


(e)Are received by the Receiving Party from a third party having no obligation
of confidentiality to the Disclosing Party that made the disclosure,


(f)Are developed independently by the Receiving Party without use of
Confidential Information as evidenced by written records,


(g)Are required by law or regulation to be disclosed; provided, however, that
the Receiving Party has provided written notice to the Disclosing Party promptly
so as to enable such Disclosing Party to seek a protective order or otherwise
prevent disclosure of such information.


D.Return of Proprietary Information: Upon the request of the Disclosing Party,
the Receiving Party shall promptly return all copies and other tangible
manifestations of the Confidential Information disclosed. As used






--------------------------------------------------------------------------------


        


in this section, tangible manifestations include human readable media as well as
magnetic and digital storage media.


E.Term: The obligations of the Receiving Party under this Article shall continue
for a period of seven (7) years from conveyance of the Confidential Information.


F.The Government shall flow down the requirements of this Article 10 to their
respective personnel, member entities, agents, and Awardees (including
employees) at all levels, receiving such Confidential Information under this
Agreement..






ARTICLE 11. Intellectual Property Rights


A.Background IP and Materials. The Awardee and the Government each retain any
intellectual property (IP) rights to their own materials, data, technology,
information, documents, or know-how—or potential rights, such as issued patents,
patent applications, invention disclosures, or other written documentation—that
exist prior to execution of this Agreement or are developed outside the scope of
this Agreement (“Background IP”). Additionally, no party to the Agreement will
enter into an agreement with any contract manufacturer or other third party
whereby the third party will obtain rights in OTA Inventions or Study Data, as
those terms are defined in this Agreement, absent the mutual consent of the
parties to the awarded contract, however any party having an existing agreement
with Inovio shall not be subject to this requirement.


B.Awardee’s Background IP. Awardee warrants that it has filed patent
application(s) or is the assignee of issued patent(s) directed to a device
previously provided to the Government and hereby incorporated as Attachment 1
which contain claims that are related to research contemplated under this
Agreement. No license(s) to any patent applications or issued patents shall be
granted under this Agreement to the Government, and the application(s) and any
continuing applications (except for continuing applications pursuant to this
agreement) identified to the Government are specifically excluded from the
definitions of "OTA Invention" contained in this Agreement: Background


C.Patent Indemnity. The Awardee shall indemnify the Government and its officers,
employees and agents against liability, including costs, for actual or alleged
direct or contributory infringement of, or inducement to infringe, any United
States or foreign patent, trademark or copyright, arising out of this Agreement,
provided the Awardee is reasonably notified of such claims and proceedings.






--------------------------------------------------------------------------------


        




D.Patent Prosecution. Awardee agrees to take responsibility for the preparation,
filing, prosecution, and maintenance of any and all patents and patent
applications listed as Awardee Background IP that are relevant to the work
performed under this Agreement. Awardee shall keep the Government reasonably
advised on the status of Awardee Background IP by providing an annual report on
the status of Awardee Background IP. Prior to acting on a decision by Awardee to
abandon or not file in any country a patent or patent application covering an
OTA Invention, which is defined below, Awardee shall so inform the Government in
a timely manner to allow Awardee to thoughtfully consider the Government's
comments regarding such a proposed decision. Nothing in this ARTICLE shall
restrict the Government in its preparation, filing, prosecution and maintenance
of a patent or patent application covering an OTA Invention.


E.Patent Enforcement. Awardee will have the first option to enforce any patent
rights covering an OTA Invention owned jointly by the Parties or solely by
Awardee, at Awardee’s expense. If Awardee chooses not to exercise this option,
the Government may enforce patent rights covering a joint OTA Invention only
with Awardee’s prior written approval.


F.Ownership. Ownership of any invention, regardless of whether it is not
patentable, or is patentable under U.S. patent law that is conceived or first
reduced to practice under this Agreement (“OTA Invention”) will follow
inventorship in accordance with U.S. patent law. The Bayh-Dole Act, 35
U.S.C. §§ 200-212 does not apply to this Agreement and, as such, title to
inventions will belong to the inventor or via assignment of ownership to the
inventor-organization. The Parties represent and warrant that each inventor is
obligated to assign and will assign his or her rights in any such inventions to
his or her employing organization. If either an Awardee employee or a Government
employee makes a sole OTA Invention, the entire rights to that OTA Invention
will be respectively assigned to the Awardee or the Government. If an Awardee
employee and a Government employee jointly make an OTA invention, it will be
owned jointly by the Awardee and the Government. Ownership of inventions made in
whole or in part with subawardee or collaborator employees, including employees
of other components of the Government, will be determined solely pursuant to an
agreement between the Awardee and the applicable subawardee or collaborator.


G.Patent Applications. The Parties will respectively have the option to file a
patent application claiming any OTA Invention made solely by their respective
employees. The Parties will consult with each other regarding the options for
filing a patent application claiming a joint OTA Invention. Within thirty (30)
calendar days of being notified of the discovery of an OTA invention or filing a
patent application covering an OTA Invention, each Party will provide notice of
such discovery or filing to the other Party. The Parties will reasonably
cooperate with each other in the






--------------------------------------------------------------------------------


        


preparation, filing, and prosecution of any patent application claiming an OTA
Invention. Any Party filing a patent application will bear expenses associated
with filing and prosecuting the application, as well as maintaining any patents
that issue from the application, unless otherwise agreed by the Parties.


H.Licenses. Upon the Awardee's request, the Government agrees to enter into good
faith negotiations with the Awardee regarding the Awardee's receipt of a
nonexclusive commercialization license covering the Government's interest in any
OTA Invention made in whole by a Government employee. Any OTA Invention made
solely by an Awardee employee is subject to a nonexclusive, nontransferable,
irrevocable, paid- up license for the Government to practice and have practiced
the OTA Invention with "Unlimited rights," as this term is defined in DFARS
252.227-7013a)(16), as if this regulation were applicable to inventions, rather
than technical data.


I.Executive Order No. 9424 of 18 February 1944 requires all executive
Departments and agencies of the Government to forward through appropriate
channels to the Commissioner of Patents and Trademarks, for recording, all
Government interests in patents or applications for patents.


ARTICLE 12. Data Rights


A.All data generated in connection with the performance of this Agreement, or
that arises out of the use of any materials or enabling technology provided or
used by the Awardee in the performance of this Agreement, other Awardee
materials or Awardee confidential information, whether conducted by the
Government or the Awardee (collectively, the "Study Data"), shall be owned by
the Awardee. The Government shall have the right to use, modify, reproduce,
release, perform, display, or disclose data first produced in the performance of
this Agreement within the Government and otherwise for "Unlimited rights," as
this term is defined in DFARS 252.227-7013(a)(16). The Government may, under a
separate agreement or by modification to this agreement, obtain any rights to
use or disclose the Awardee’s material or data to the extent that such material
or data was produced outside the scope of this Agreement.
Notwithstanding the above, as a result of this Agreement, the Government shall
obtain "Unlimited rights," as this term is defined in DFARS 252.227-7013(a)(16)
specific to any data generated under this agreement.


B.The Awardee agrees to retain and maintain in good condition until seven (7)
years after completion or termination of this Agreement, all data generated
under this Agreement. In the event of exercise of the






--------------------------------------------------------------------------------


        


Government's rights as potentially granted under paragraph 2.C, the Awardee
agrees to deliver at no additional cost to the Government, all data, in
Awardee's possession and developed under this Agreement, necessary to develop
the Prototype within sixty (60) calendar days from the date of the written
request.


C.Marking of Data: The Awardee will mark any data delivered under this Agreement
with the following legend:


"Use, duplication, or disclosure is subject to the restrictions as stated in
Agreement No. [***] between the Government and the Awardee."


Any rights that the Awardee or the Government may have in data delivered under
this Agreement, whether arising under this Agreement or otherwise, will not be
affected by Awardee's failure to mark data pursuant to this Article.


D. All Technical Data and Software (each term as defined under DFARS 252.227-
7013) which shall be delivered under this Agreement with less than unlimited
rights shall be identified in reasonable specificity and particular rights
granted (Government Purpose, Limited or Restricted (all as defined in DFARS
252.227-7013)) prior to entering into the Agreement. All other Technical Data
and Software developed under funding of this agreement shall be delivered with
unlimited rights as provided for within this Article.




ARTICLE 13. Regulatory Rights


A.This Agreement includes research with an investigational drug, biologic or
medical device that is regulated by the U.S. Food and Drug Administration (FDA)
and requires FDA pre-market approval or clearance before commercial marketing
may begin. It is expected this
Agreement will result in the FDA clearance and commercialization of product(s)
as set forth in this agreement (the “Technology”). The Awardee will serve as the
Sponsor of the Regulatory Application (an Investigational New Drug Application
(IND), Investigational Device Exemption (IDE), New Drug Application (NDA),
Biologics License Application (BLA), Premarket Approval Application (PMA), or
510(k) Pre-Market Notification Filing (510(k)) or another regulatory filing
submitted to FDA) that controls research under this agreement. The Sponsor of
the Regulatory Application to FDA (as the terms “sponsor” and “applicant” are
defined or used in at 21 CFR
§§3.2(c), 312.5, 600.3(t), 812.2(b), 812 Subpart C, or 814.20) has certain
standing before the FDA that entitles it to exclusive communications related to
the Regulatory Application.


B.The Senior Director Medical Regulatory (SDMR) is the JPEO-CBRND and DTRA-JSTO
representative for all regulatory and quality activities. The Awardee shall
coordinate with the SDMR prior to communicating or meeting






--------------------------------------------------------------------------------


        


with the FDA, or other regulatory authorities, as appropriate. .


C.The Awardee shall invite the SDMR to all FDA meetings and regulatory
discussions applicable to this OTA Project.


1.    With respect to any products under this Agreement regulated by the FDA for
which the Awardee serves as Sponsor, the Awardee agrees to the following:


i.
The Awardee shall provide to the Government all data, including top- line
summaries and key conclusions from all studies, supporting the regulatory filing
and commercial approval to the extent that such data, summaries, and conclusions
are funded under this Agreement. In addition, the Awardee will offer the
Government the opportunity to review and provide comments on a final draft of
regulatory submissions which include data funded under this Agreement. The
Government will review any such submissions promptly upon receipt. The Awardee
shall reasonably consider any comments provided by the Government, and prior to
submission shall provide notification to the Government of any additional edits
or revisions. The Awardee shall keep the Government reasonably apprised of
planned FDA meetings and post-meeting outcomes relating to activities funded
under this Agreement.



ii.
Communications. The Awardee shall provide the Government with all communications
and summaries thereof, both formal and informal, to or from FDA regarding the
regulatory submissions subject to this Agreement and ensure that the Government
representatives are invited to participate in any formal Sponsor meetings with
the FDA. The Awardee shall use its best efforts to ensure that the Government
representatives are invited to participate in any informal Sponsor meetings with
the FDA so long as the Awardee has 48 hour advance notice of such Sponsor
meeting from the FDA prior to the scheduled meeting time.



iii.
Non-compliance with section (C)(1)(i) or (C)(1)(ii) may result in termination of
the agreement.



2.    Product Development Failure. Certain product development failures may
trigger certain remedies in Section (3) below for the Government advanced
developer funding the development of the work in this Agreement. This remedy is
not available to the Government for any cause outside of the following:
i.
if this agreement is terminated for nonperformance; or







--------------------------------------------------------------------------------


        


ii.
the Contractor gives notice, required to be submitted to the Government no later
than 30 business days, of any formal management decision to terminate this
product development effort pre-market or to file for Federal bankruptcy
protection.



3.    If any of the product development failures listed in section (b) occur,
the Awardee, upon the request of the Government:
i.
shall transfer possession, ownership and sponsorship or holdership of any
Regulatory Application submitted solely for approval of the Technology
(including any associated expedited review designation, priority review voucher,
or marketing exclusivity eligibility or award), regulatory correspondence, and
supporting regulatory information related to the Technology to the Government or
its designee;



ii.
shall provide DoD or its designee with a letter (“Reference Letter”) providing
permission to reference any Regulatory Application submitted to the FDA for a
combination drug-device product that includes the Technology;



iii.
shall inform FDA of the transfer of sponsorship or holdership of the Regulatory
Application transferred under section (c)(i) above or the Reference Letter
issued under section (c)(ii) above; and



iv.
shall negotiate in good faith a non-exclusive license, at customary industry
rates and under reasonable terms and conditions, to any patent, copyright or
other intellectual property owned or controlled by the Awardee, developed prior
to or outside the scope of this agreement, or any technical data that is
necessary for the Government to pursue commercialization of this technology with
a third party for sale to the Government or otherwise.



D.Awardee shall submit to the Government, within thirty (30) days of contract
award, a fully executed sponsor authorization letter enabling FDA to disclose
information to the JPEO-CBRND and its government support contractors related to
the Technology under Public Law 115-92. A Template of the letter is available
upon request. JPEO-CBRND shall submit the executed letter to the FDA only if the
Technology becomes a DoD medical product priority under Public Law 115-92.


E.This Article 13 will survive the acquisition or merger of the Awardee by or
with a third party. This Article will also be included in any subcontracts/sub
agreements relating to the development of the Technology. This Article will
survive the expiration of this agreement.




ARTICLE 14. Foreign Access to Data.






--------------------------------------------------------------------------------


        




Export Compliance: The Parties will comply with any applicable U.S. export
control statutes or regulations in performing this Agreement.


ARTICLE 15. Scientific Publications and Press Releases.


A.The Parties shall jointly agree on a publication plan for the Study Data
derived from studies executed under this Agreement. This publication plan will
identify key new Data to be disclosed or presented and the target date for
finalizing any related scientific abstract or manuscript. As part of its
Quarterly Program Reviews, the Awardee will share the publication plan with the
Government.


B.The Parties will jointly develop each abstract or manuscript and agree on the
authorship and the content of the final draft to be submitted; provided that
authorship for each abstract and manuscript will be determined based on whether
a particular individual made a significant contribution to the
conceptualization, design, execution, or interpretation of a research study, as
authorship is defined in the fifth edition of the Guidelines and Policies for
the Conduct of Research in the Intramural Research Program at NIH, available at:
https://oir.nih.gov/sites/default/files/uploads/sourcebook/documents/ethical_cond
uct/gui delines-conduct_research.pdf.


C.Prior to submission for publication, the Parties shall provide drafts of
proposed publications to the authors of such publications for review and
comment, and shall provide copies to non-authors for viewing purposes. Review
periods are ten (10)
business days for abstracts, or less than ten (10) business days if agreed by
Project Managers and in order to meet publication submission deadlines. Review
periods are twenty (20) calendar days for manuscripts. Contributing parties
shall be appropriately accredited in any publication.


D.The Parties will jointly agree on whether to issue one or more press releases
related to the resulting Data. If all Parties agree that one or both Parties
will issue a press release, each Party will also have the right to review and
agree on the content in advance of its publication. Other parties, if any,
contributing to the studies, will have review rights and will be appropriately
accredited in the press release. For data generated in studies executed by
Awardee outside the scope of this Agreement, the Awardee, at its sole
discretion, may issue a press release related to such data.




ARTICLE 16. Miscellaneous Clauses.


A.No Consent. Nothing in the terms of this Agreement constitutes express or
implied Government authorization and consent for Awardee or its






--------------------------------------------------------------------------------


        


subawardee(s) to utilize, manufacture or practice inventions covered by United
States or foreign patents in the performance of work under this Agreement.


B.Patent Infringement. Each Party will advise the other Party promptly and in
reasonable written detail, of each claim or lawsuit of patent infringement based
on the performance of this Agreement. When requested by either Party, all
evidence and information in possession of the Party pertaining to such claim or
lawsuit will be provided to the other at no cost to the requesting Party.


C.Limitation of Liability. In no event will either Party be liable to the other
Party or any third party claiming through such Party for any indirect,
incidental, consequential or punitive damages, or claims for lost profits,
arising under or relating to this Agreement, whether based in contract, tort or
otherwise, even if the other Party has been advised of the possibility of such
damages.


D.Disclosure of Information. Subject to Article 10, the Awardee shall not
release to anyone outside the Awardee’s organization any unclassified
information, regardless of medium (e.g., film, tape, document), pertaining to
any part of this Agreement or any program related to this Agreement, unless (i)
the OTAO has given prior written approval or (ii) the information is otherwise
in the public domain before the date of release. For purposes of this clause,
Awardee’s Organization includes entities identified as Collaborators in Appendix
A Table 1.
E.Force Majeure. Neither Party will be liable to the other Party for failure or
delay in performing its obligations hereunder if such failure or delay arises
from circumstances beyond the control and without the fault or negligence of the
Party (a Force Majeure event). Examples of such circumstances are: authorized
acts of the government in either its sovereign or contractual capacity, war,
insurrection, freight embargos, fire, flood, or strikes. The Party asserting
Force Majeure as an excuse must take reasonable steps to minimize delay or
damages caused by unforeseeable events.


F.Severability. If any provision of this Agreement, or the application of any
such provision to any person or set of circumstances, is determined to be
invalid, unlawful, void or unenforceable to any extent, the remainder of this
Agreement, and the application of such provision to persons or circumstances
other than those as to which it is determined to be invalid, unlawful, void or
unenforceable, will not be impaired or otherwise affected and will continue to
be valid and enforceable to the fullest extent permitted by law.


Choice of Law. This Agreement and the resolution of disputes hereunder will be
governed, construed, and interpreted by the statutes, regulations, and/or legal
precedent applicable to the Government of the United States of America. Unless
explicitly stated, the Parties do not intend that this Agreement be subject to
the Federal Acquisition Regulation either directly or indirectly or by operation
of law. When a specific FAR requirement is incorporated by reference in this






--------------------------------------------------------------------------------


        


Agreement, the text of the clause alone will apply without application or
incorporation of other provisions of these regulations.


Order of Precedence. In the event of a conflict between the terms of this
Agreement and the attachments incorporated herein, the conflict shall be
resolved by giving precedence in descending order as follows: (i) the Articles
of this Agreement, and
the Appendices to the Agreement.


